Citation Nr: 0418145	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  01-09 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for PTSD, 
migraine headaches, and a heart condition secondary to PTSD.

The veteran appeared and gave testimony before a hearing 
officer at the RO in March 2002.  A transcript of that 
hearing is of record.

The issues of service connection for migraine headaches and 
service connection for a heart condition secondary to PTSD 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran engaged in combat during active duty.

3.  The veteran has a current diagnosis of PTSD attributed to 
combat stressors experienced during active service. 


CONCLUSION OF LAW

The veteran's PTSD was incurred during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The Court of Appeals for Veterans Claims has concluded that 
the VCAA was not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision with regard to the claim decided 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

Pertinent Criteria

Service connection will be granted for disability resulting  
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of  
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R.  § 
3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with  
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 
6257(2000).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v.  
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing  
Gilbert, 1 Vet. App. at 54.  

Analysis

The provisions of 38 C.F.R. § 3.304(f), lay out three 
elements necessary to establish service connection for PTSD.  
The record contains clear diagnoses of PTSD, which are 
presumed to be in accordance with 38 C.F.R. § 4.125.  Cohen 
v. Brown, 10 Vet App 128 (1997).  These diagnoses came in VA 
outpatient treatment records, and on the March 2004, VA 
examination.  These diagnoses were based on combat stressors, 
which the veteran reportedly experienced while serving in 
Europe during World War II.

Although the March 2004 examination report does not contain 
great detail as to the veteran's supporting stressors, it is 
clear that the examiner found the diagnosis of PTSD to be 
supported by the veteran's report of combat stressors.  
According to the examiner, the veteran's stressors included 
being "trapped by a plane," and watching Germans fire a 
railroad gun.  

Thus, two of the requirements for service connection for PTSD 
under 38 C.F.R. § 3.304(f) are clearly met.

The remaining questions are whether there is credible 
supporting evidence of the relevant stressors, or whether the 
record shows that the veteran engaged in combat.
The veteran has elaborated that his stressors occurred during 
combat while he was with the 12th Armored Division of the 
Army.  Specifically, he asserts that he escorted supplies, 
fuel, ammunition, etc. from the supply dumps to the front 
while serving in Alsace, the Rhineland, and Central Europe.  
He has reported that the enemy continuously attempted to 
prevent his unit from succeeding by subjecting them to 
strafing, artillery fire, ambush, and small arms fire.  The 
veteran contends that during the Rhineland campaign, he was 
sent alone to an area that might not have been completely 
occupied by friendly forces, and he was instructed to stay 
until someone from his outfit arrived.  The veteran stated 
that after he waited a while a no one showed up, he suffered 
a bout of "Battle Fatigue" and was hospitalized for about a 
week or two.

The National Personnel Records Center, has reported that the 
veteran's service records, including his personnel records 
destroyed in a 1973 fire at that facility, and cannot be 
reconstructed.  The veteran submitted the service records he 
had in his possession, namely separation documents.

The veteran's records do show that he was attached to the 
12th Armored Division between July 1944 and January 1946.  
His discharge certificate shows that he served in the Central 
Europe and Rhineland campaigns.  A separation qualification 
record indicates that the veteran had multiple military 
occupational assignments, but served for four months as a 
rifleman, and 10 months as a scout.  The veteran has 
submitted, an apparently unofficial, unit history showing 
that his division was heavily involved in combat.

While the veteran also had non-combat assignments, such as 
truck driver and draftsman, and reported that he saw no one 
killed or wounded, the Board finds that the evidence is in at 
least equipoise on the question of whether he engaged in 
combat.  Resolving reasonable doubt in his favor, the Board 
finds that he engaged in combat.  As such, his testimony of 
stressors that occurred in combat are accepted as conclusive 
evidence as to their occurrence.

Since the three elements needed for the grant of service 
connection for PTSD have been established, the evidence 
favors the grant of service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

At the March 2002 hearing, the hearing officer stated that 
the veteran would be scheduled a VA examination for his 
claims.  A report in the veteran's claims file indicates that 
the veteran was scheduled for VA examinations for his heart, 
and migraine disorders in April 2002.  The report also 
indicates that the veteran failed to report for the 
examinations, although he did appear for a PTSD compensation 
and pension examination in March 2004.  There is, however, no 
evidence that the veteran was notified of the April 2002 
examinations.  VA's General Counsel has generally insisted 
that such notice be of record in defending cases before the 
Court.  Cf. Miley v. Principi, 366 F.3d 1343 (Fed. Cir. 2004) 
(holding that the presumption of regularity was applicable 
even when a copy of the notice was absent from the record); 
Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that the 
presumption of regularity is not rebutted unless there is an 
allegation of non-receipt).  As there is no indication in the 
file that the veteran received notice of the examinations, 
and in fulfillment of the VA's duty to assist, the Board will 
make another attempt to have the veteran evaluated.

The veteran is hereby advised that, following notice, a 
failure to report to the scheduled examination, without good 
cause, will result in the claims being decided on the 
evidence of record.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.   

At the hearing, the veteran stated that he was treated by Dr. 
Leung, beginning in 1946, for migraines and heart condition.  
He expressed the belief that these records were probably 
available.  It does not appear that these records have been 
sought.  There is no evidence that the VCAA specifically 
provides that the duty to assist includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  38 U.S.C.A. § 5103A(b)(1), (2). An 
attempt should be made to obtain all outstanding records of 
treatment pertaining to the veteran's migraine headaches and 
hearth condition, and associate them with the claims folder.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also, Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

The veteran has also reported that a VA physician told him 
that his heart attacks were related to PTSD.  It does not 
appear that he has been advised to obtain a statement to this 
effect from the physician.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, this case is REMANDED for the following actions: 

1.  The AMC or RO should ask the veteran 
to provide a statement from the VA 
physician who told him that his 
myocardial infarctions (heart attacks) 
were related to PTSD.

2.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment by Dr. Bernard 
Leung and Dr. Renner for heart disease 
and migraines.

3.  The veteran should be afforded a VA 
neurological examination.  The examiner 
should review the claims folder, and note 
such review in the examination report or 
in an addendum to the report.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has current migraines that are 
the result of a disease or injury in 
service, or is otherwise related to 
service.

4.  The veteran should be afforded a VA 
examination for his heart condition.  The 
examiner should review the claims folder, 
and not such review in the examination 
report or in an addendum to the report.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current heart condition is the result 
of a disease or injury in service, or is 
otherwise related to service.

5.  If the veteran fails to report for 
scheduled examinations, the RO or AMC 
should ensure that a copy of the notice 
to report, or other evidence that the 
notice was sent to the veteran, is in the 
claims folder. 

6.  If any benefit sought on appeal 
remains denied, the AMC or RO must 
furnish to the veteran and his 
representative a supplemental statement 
of the case before the claims file is 
returned to the Board for further 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



